DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  “g)” should be –h)-- because “g)” was used to designate a limitation in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5 Applicant discloses: “that is functionally connector
Regarding claim 17 Applicant discloses: “that is functionally connector to said gate” (emphasis added) on line 3. The wording is unclear. It is suggested Applicant delete the word “connector” and replace it with –connected--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8-9, 11-16, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bossi et al. (USPGPUB 2007/0185615).
 	Regarding claim 1, Bossi et al. disclose a programmable, refillable medication dispenser with scheduled metered medication unit dispensing, which comprises: 
a) a main housing (33) having an outer structure (see Figure 1) and a cartridge receiver (47) for insertion and removal of a multi-unit medication cartridge (26), said cartridge receiver (47) being positioned for alignment (see paragraphs [0099] and [0110]) of said multi-unit medication cartridge (26) with a medication outlet chamber (see inside of 37,38,39,41); 
b) a medication outlet chamber (see inside of 37,38,39,41) within said main housing, with a medication outlet (46) for controllably releasing a medication unit (27) from said cartridge and from said chamber according to a programmed schedule (see “a scheduled dosing time” in paragraph [0120]); 
c) a medication unit sensor (92) functionally connected to said medication outlet chamber and connected to a powered, programmable central processing unit (see “microprocessor-based controller” in paragraph [0076]); 
d) said powered, programmable central processing unit located in said main housing that includes sufficient hardware and software to include a programmable timer for scheduled permitting time and scheduled prohibiting time for dispensing a medication unit from said medication outlet chamber (see “a window of time” in paragraph [0076]), and includes an override subprogram connected to said medication unit sensor wherein a medication unit can only be dispensed by the opening of a medication release control gate (97) when both said timer is operating in a permitting time and a medication unit is sensed in said medication outlet chamber by said sensor (see “redundant check” in paragraph [0128]), and when either a medication unit is not sensed or when said timer is operating in a prohibiting time, said release control gate cannot be opened (see “Delivery … does not occur unless… within the designated time interval” in paragraph [0139]); 
e) a multi-unit medication cartridge lock (59) functionally connected to said central processing unit and positioned adjacent to said cartridge receiver (47) for locking and unlocking a cartridge (see paragraph [0104]); 
f) a gate control mechanism (see “a servo motor” in paragraph [0115]) and said medication release control gate (97) connected to said gate control mechanism, said medication release control gate (97) being positioned at said outlet (see Figure 13), and said control gate having a first position prohibiting medication unit 
g) a power source (see “power source” in paragraph [0087]) connected to said programmable central processing unit;
wherein, an authorized medication dispensing person will insert and lock a multi-unit medication cartridge into said cartridge receiver of said main housing (see paragraph [0151]) and will program said central processing unit to permit a patient user to move a medication unit into said outlet chamber (see “If the patient depresses the drop key…” in paragraph [0125]) and to accomplish dispensing activation according to a predetermined schedule such that when medication dispensing is permitted (see “establishes a window of time” in paragraph [0124]) and a medication unit is sensed (see paragraph [0128]) in said chamber (see inside of 37,38,39,41), said gate control mechanism may be activated and said control gate (97) may be opened for dispensing (see paragraph [0133]), and when medication dispensing is prohibited or a medication unit is not sensed in said chamber, said gate control mechanism cannot be activated (see “Delivery … does not occur unless… within the designated time interval” in paragraph [0139]).
	Regarding claim 2, Bossi et al. disclose the programmable, refillable medication dispenser with scheduled metered medication unit dispensing of claim 1 which further 
	Regarding claim 3, Bossi et al. disclose the programmable, refillable medication dispenser with scheduled metered medication unit dispensing of claim 2 wherein said indicator (42) is selected from the group consisting of a visual indicator, and an audio indicator and combinations thereof (see paragraph [0124]).
	Regarding claim 4, Bossi et al. disclose the programmable, refillable medication dispenser with scheduled metered medication unit dispensing of claim 1 wherein said multi-unit medication cartridge lock includes a solenoid (60) and lock bar (59) having an extended lock position and a retracted unlock position, and in wherein said solenoid is functionally connected to said central processing unit (see paragraph [0104]).
	Regarding claim 6, Bossi et al. disclose the programmable, refillable medication dispenser with scheduled metered medication unit dispensing of claim 1 wherein said medication release control gate (97) is selected from the group consisting of a slide gate, a rotatable gate (see Figure 13), a toggle gate and a hinged gate.
	Regarding claim 8, Bossi et al. disclose the programmable, refillable medication dispenser with scheduled metered medication unit dispensing of claim 1 wherein there is further g) at least one patient user control component (43) connected to said central processing unit and externally exposed (see Figure 1) for user dispensing activation that functions as a child resistant feature that must be activated to move said gate control 
	Regarding claim 9, Bossi et al. disclose the programmable, refillable medication dispenser with scheduled metered medication unit dispensing of claim 8 wherein said patient user dispensing control component is a button (43) and said button operates in conjunction with said gate as a child resistant feature that must be activated to dispense medication (see paragraphs [0125] and [0133]).
	Regarding claim 11, Bossi et al. disclose a programmable, refillable medication dispenser with scheduled metered medication unit dispensing, which comprises: 
a) a main housing (33) having an outer structure (see Figure 1) and a cartridge receiver (47) for insertion and removal of a multi-unit medication cartridge (26), said cartridge receiver being positioned for alignment (see paragraphs [0099] and [0110]) of said multi-unit medication cartridge (26) with a medication outlet chamber (see inside of 37,38,39,41); 
b) a medication outlet chamber (see inside of 37,38,39,41) within said main housing, with a medication outlet (46) for controllably releasing a medication unit (27) from said cartridge (26) and from said chamber according to a programmed schedule (see “a scheduled dosing time” in paragraph [0120]);
c) a medication unit sensor (92) functionally connected to said medication outlet chamber and to a powered, programmable central processing unit (see “microprocessor-based controller” in paragraph [0076]); 
d) said powered, programmable central processing unit located in said main housing that includes sufficient hardware and software to include a 
e) a multi-unit medication cartridge lock (59) functionally connected to said central processing unit and positioned adjacent to said cartridge receiver (47) for locking and unlocking a cartridge (see paragraph [0104]); 
f) a gate control mechanism (see “a servo motor” in paragraph [0115]) and said medication release control gate (97) connected to said gate control mechanism, said medication release control gate being positioned at said outlet (see Figure 13), and said control gate having a first position prohibiting medication unit dispensing by closing said gate (see Figure 13) when said timer is in a prohibiting time or when there is no medication unit sensed in said chamber, or both, and a second position permitting medication unit dispensing by opening said gate when said timer is in a permitting time and a medication unit is sensed in said chamber by said sensor (see paragraphs [0115], [0129], and [0133]); 
g) a power source (see “power source” in paragraph [0087]) connected to said programmable central processing unit; 
h) a communication mechanism (see Figure 2) connected to said control processing unit and adapted to communicate with a separate programming device for at least performing one of: (a) locking and unlocking a multi-unit medication cartridge; (b) permitting and prohibiting unlock time frames for said timer (see paragraph [0120]) and (c) coupling a power transmission to said dispenser (see paragraphs [0072], [0091], and [0176]);
wherein, an authorized medication dispensing person will insert and lock a multi-unit medication cartridge into said cartridge receiver of said main housing (see paragraph [0151]) and will program said central processing unit to permit a patient user to move a medication unit into said outlet chamber (see “If the patient depresses the drop key…” in paragraph [0125]) and to accomplish dispensing activation according to a predetermined schedule such that when medication dispensing is permitted (see “establishes a window of time” in paragraph [0124]) and a medication unit is sensed (see paragraph [0128]) in said chamber (see inside of 37,38,39,41), said gate control mechanism may be activated and said control gate (97) may be opened for dispensing (see paragraph [0133]), and when medication dispensing is prohibited or a medication unit is not sensed in said chamber, said gate control mechanism cannot be activated (see “Delivery … does not occur unless… within the designated time interval” in paragraph [0139]).

	Regarding claim 13, Bossi et al. disclose the programmable, refillable medication dispenser with scheduled metered medication unit dispensing of claim 12 wherein said communication mechanism includes both a wire port and a wireless transmitter receiver (see paragraph [0182]).
	Regarding claim 14, Bossi et al. disclose the programmable, refillable medication dispenser with scheduled metered medication unit dispensing of claim 11 which further includes an externally exposed operate indicator (42) that has a first setting to indicate that said dispenser is inoperable and a second setting to indicate that said dispenser is operable for controllably releasing a medication unit from said dispenser (see paragraphs [0087], [0091], and [0124]).
	Regarding claim 15, Bossi et al. disclose the programmable, refillable medication dispenser with scheduled metered medication unit dispensing of claim 14 wherein said indicator (42) is selected from the group consisting of a visual indicator, and an audio indicator and combinations thereof (see paragraph [0124]).
	Regarding claim 16, Bossi et al. disclose the programmable, refillable medication dispenser with scheduled metered medication unit dispensing of claim 11 wherein said multi-unit medication cartridge lock includes a solenoid (60) and lock bar (59) having an extended lock position and a retracted unlock position, and in wherein said solenoid is functionally connected to said central processing unit (see paragraph [0104]).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 7, 10, and 17-18 (AS BEST UNDERSTOOD) is/are rejected under 35 U.S.C. 103 as being unpatentable over Bossi et al. (USPGPUB 2007/0185615) as s 1-4, 6, 8-9, 11-16, and 19 above, and further in view of YUYAMA et al. (USPGPUB 2014/0103063).
	Regarding claim 5 (AS BEST UNDERSTOOD), Bossi et al. disclose the programmable, refillable medication dispenser with scheduled metered medication unit dispensing of claim 1 wherein said medication release control gate includes a gate wall (see Figure 13), and said gate control mechanism is a gate mechanism (see “servo motor” in paragraph [0115]) that is functionally connector to said gate, that is operable only when said timer is in a permitting time and a medication unit is sensed in said chamber (see paragraphs [0115] and [0133]). However, they do not disclose a programmable, refillable medication dispenser wherein said gate control mechanism is a gate solenoid that is functionally connector to said gate, said solenoid having a push bar, said push bar having an extended position maintaining a locked gate and having a retracted position maintaining an unlocked gate. YUYAMA et al. disclose a programmable, refillable medication dispenser wherein said gate control mechanism is a gate solenoid that is functionally connector to said gate, said solenoid having a push bar, said push bar having an extended position maintaining a locked gate and having a retracted position maintaining an unlocked gate (see paragraph [0070]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the programmable, refillable dispenser disclosed by Bossi et al. by including a programmable, refillable medication dispenser wherein said gate control mechanism is a gate solenoid that is functionally connector to said gate, said solenoid having a push bar, said push bar having an extended position maintaining a locked gate and having a retracted position maintaining an unlocked gate, as disclosed by YUYAMA 
	Regarding claim 7, Bossi et al. disclose the programmable, refillable medication dispenser with scheduled metered medication unit dispensing of claim 6. However, they do not disclose a programmable, refillable medication dispenser wherein said gate is a slide gate. YUYAMA et al. disclose a programmable, refillable medication dispenser wherein said gate is a slide gate (see paragraphs [0066] and [0070]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the programmable, refillable dispenser disclosed by Bossi et al. by including a programmable, refillable medication dispenser wherein said gate is a slide gate, as disclosed by YUYAMA et al., for the purpose of providing a gate member comprising a gate plate and a slide plate (see paragraph [0066]) to control the discharge of medication tablets (see paragraph [0070]).
	Regarding claim 10, Bossi et al. disclose the programmable, refillable medication dispenser with scheduled metered medication unit dispensing of claim 1. However, they do not disclose a programmable, refillable medication dispenser wherein there is a spring mechanism connected to said gate that biases said gate to its closed position. YUYAMA et al. disclose a programmable, refillable medication dispenser wherein there is a spring mechanism connected to said gate that biases said gate to its closed position (see paragraph [0070]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the programmable, refillable dispenser disclosed by Bossi et al. by including a programmable, refillable 
	Regarding claim 17 (AS BEST UNDERSTOOD), Bossi et al. disclose the programmable, refillable medication dispenser with scheduled metered medication unit dispensing of claim 11 wherein said medication release control gate includes a gate wall (see Figure 13), and said gate control mechanism is a gate mechanism (see “servo motor” in paragraph [0115]) that is functionally connector to said gate, that is operable only when said timer is in a permitting time and a medication unit is sensed in said chamber (see paragraphs [0115] and [0133]). However, they do not disclose a programmable, refillable medication dispenser wherein said gate control mechanism is a gate solenoid that is functionally connector to said gate, said solenoid having a push bar, said push bar having an extended position maintaining a locked gate and having a retracted position maintaining an unlocked gate. YUYAMA et al. disclose a programmable, refillable medication dispenser wherein said gate control mechanism is a gate solenoid that is functionally connector to said gate, said solenoid having a push bar, said push bar having an extended position maintaining a locked gate and having a retracted position maintaining an unlocked gate (see paragraph [0070]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the programmable, refillable dispenser disclosed by Bossi et al. by including a programmable, refillable medication dispenser wherein said gate control 
	Regarding claim 18, Bossi et al. disclose the programmable, refillable medication dispenser with scheduled metered medication unit dispensing of claim 11. However, they do not disclose a programmable, refillable medication dispenser wherein said medication release control gate is a slide gate. YUYAMA et al. disclose a programmable, refillable medication dispenser wherein said medication release control gate is a slide gate (see paragraphs [0066] and [0070]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the programmable, refillable dispenser disclosed by Bossi et al. by including a programmable, refillable medication dispenser wherein said medication release control gate is a slide gate, as disclosed by YUYAMA et al., for the purpose of providing a gate member comprising a gate plate and a slide plate (see paragraph [0066]) to control the discharge of medication tablets (see paragraph [0070]).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bossi et al. (USPGPUB 2007/0185615) as applied to claims 1-4, 6, 8-9, 11-16, and 19 above, and further in view of Wilson et al. (USPGPUB 2020/0077706).
	Regarding claim 20, Bossi et al. disclose the programmable, refillable medication dispenser with scheduled metered medication unit dispensing of claim 12 wherein said .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



M.K.C.
3/11/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655